Citation Nr: 0100822	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-44 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
fracture and compression of L4, lumbar spine.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to rating in excess of 10 percent for 
traumatic amputation, distal interphalangeal joint, middle 
and ring fingers, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971, from November 1975 to September 1979, and from 
September 1982 to September 1989.

This matter arises from a June 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  In January 1998, the rating assigned to the veteran's 
lumbar spine disability was increased to 50 percent effective 
from the date of the original grant.

2.  On February 28, 1998, prior to the promulgation of a 
decision in the appeal, the veteran stated that he was 
satisfied with the rating assigned his lumbar spine 
disability, and that he wished to withdraw that specific 
claim from appeal.

3.  The veteran's service representative confirmed the 
veteran's withdrawal of the appeal of his claim for an 
increased rating for his lumbar spine disability.   

4.  The veteran's PTSD symptomatology is productive of no 
more than considerable industrial impairment, or occupational 
and social impairment with reduced reliability and 
productivity due to panic attacks more than once a week, 
disturbances of motivation and mood, sleep disturbance, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

5.  The traumatic amputation of the middle and ring fingers 
of the veteran's left hand at the distal interphalangeal 
joint is manifested by hypersensitivity of the finger tips, 
and an incomplete grip, due to limited flexion of the 
amputated finger tips to within 2 inches of the transverse 
fold of the palm.


CONCLUSIONS OF LAW

1.  The veteran has met the criteria for withdrawal of a 
substantive appeal of his claim for an increased rating for 
compression and fracture of L4, lumbar spine.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2000).  

2.  A disability rating in excess of 50 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000). 

3.  A disability rating in excess of 10 percent for traumatic 
amputation, distal interphalangeal joint, middle and ring 
fingers, left hand is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §  4.71a, Diagnostic Code 5149-
5223 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal of Increased Rating Claim for Lumbar Spine

The veteran was granted service connection for a lumbar spine 
disability effective November 1993.  He was assigned a 10 
percent rating, which he appealed.  Subsequent to a March 
1997 Board remand, and additional medical evaluation, the 
veteran was assigned a 50 percent disability rating which was 
effective from the date of the original grant of service 
connection.  In February 1998, the veteran spoke with his 
service representative and expressed his satisfaction with 
the 50 percent rating assigned for his lumbar spine 
disability.  He expressed his desire to withdraw this claim 
from appeal, and to continue an appeal of the remaining 
issues.  The service representative confirmed the veteran's 
position in a written report of contact, dated in February 
1998, and in a written statement (VA Form 646), dated in 
September 2000.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The veteran has withdrawn his appeal of 
an increased rating for his back disability through a 
personal statement to his service representative.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of a claim for an 
increased rating for compression and fracture L4, lumbar 
spine, is dismissed without prejudice.

II.  Increased Ratings

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

The Board notes that veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, thus separate evaluations may be assigned 
for separate time periods that are under evaluation.  That 
is, the Board must consider "staged ratings" based upon the 
facts found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

A.  PTSD

With regard to evaluating disability due to mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  See 38 C.F.R. § 
4.126 (a), (b) (1999).  

The veteran was granted service connection for PTSD effective 
November 1993, and assigned a 10 percent rating.  He appealed 
the assigned rating, which was increased to 50 percent 
subsequent to a February 1996 hearing.  The rating was 
assigned effective from the date of the original grant of 
service connection.  However, as the veteran is presumed to 
seek the highest possible rating for his disability, and as 
he has expressed his disagreement with the 50 percent rating, 
the issue remains in controversy.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   
 
The veteran's currently assigned 50 percent rating for PTSD 
is indicative of considerable industrial impairment, or 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms, including panic 
attacks more than once a week, disturbances of motivation and 
mood, sleep disturbance, and difficulty in establishing and 
maintaining effective work and social relationships.  He 
maintains that his condition is worsening and that he is 
entitled to a higher rating.

As a preliminary matter, the Board notes that the regulations 
governing psychiatric disabilities were revised, effective 
November 7, 1996, during the pendency of this appeal.  
Therefore, the claim is reviewed under both the old and new 
criteria, in keeping with the United States Court of Appeals 
for Veterans Claims' (Court), mandate to have the most 
favorable version of the regulations apply to a veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, the old regulations and accompanying schedule for 
rating disabilities apply only through November 6, 1996, as 
the effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998)   

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.130), a 70 percent 
disability rating for PTSD was indicative of severe 
impairment with psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent disability 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality; disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic; and explosions of aggressive 
energy resulting in profound retreat from mature behavior and 
demonstrably unable to obtain or retain employment.  

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
for PTSD is indicated when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.   

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD at any time since the November 1993 
effective date of the original award of service connection.  

In evaluating the veteran's PTSD symptomatology under the 
schedular criteria in effect prior to November 7, 1996, the 
Board cannot conclude that the medical evidence demonstrates 
severe impairment, despite a psychiatrist's statement to that 
effect in February 1997.  While the veteran's evaluating 
psychiatrist stated in his report that the veteran was 
"severely impaired," the evidence and diagnoses he offered 
indicated otherwise.  Moreover, the majority of the medical 
evaluations prior to November 7, 1996, did not reflect severe 
impairment due to PTSD.  

The veteran's initial VA psychiatric examination in January 
1994 revealed that he had anxiety, intrusive thoughts, and 
hypervigilance, with a moderate degree of symptomatology.  
The mental status evaluation revealed that the veteran was 
fully oriented with normal speech.  His thoughts were well-
organized and he had appropriate responses.  His thought 
content revealed anxiety, largely free floating, and 
increased irritability with low tolerance for stress and a 
history of violent episodes.  He experienced depression but 
denied suicidal thoughts.  He experienced intrusive thoughts 
and flashbacks and showed some hypervigilance.  The diagnosis 
was reported as post-traumatic stress disorder, chronic, 
moderate.  
A February 1994 private psychiatric evaluation reflected a 
report of symptoms similar to those identified in the VA 
examination.  The diagnoses reported were: PTSD, panic 
disorder with agoraphobia, and major depressive disorder, 
recurrent.  The psychiatrist noted the veteran's 22 year 
history in the military and recounted the veteran's report 
that he was unable to adjust to civilian life.  The veteran 
was experiencing recurrent and intrusive recollections of 
Vietnam.  The psychiatrist stated that the veteran was having 
difficulty in maintaining social functioning, with 
deficiencies of concentration, persistence, or pace as a 
result, causing him to fail to complete tasks in a timely 
manner.  

A subsequent private psychiatric evaluation dated in March 
1995 noted the veteran's history of violent behavior towards 
his ex-wife and children, and indicated that the veteran 
suffered from panic attacks, in addition to previously noted 
symptoms of generalized anxiety, low mood, feelings of guilt, 
and intense anger.  He was also hypervigilant, suspicious of 
others, avoidant, hypercritical, aloof, and cold at times.  
These traits reportedly interfered with normal family, 
personal, and work relationships.  The psychiatrist reported 
Axis I diagnoses of: PTSD, chronic, moderate to severe; 
possible attention deficit hyperactivity disorder; possible 
major depression, recurrent.  The psychiatrist found that the 
veteran's PTSD was moderate to severe, and he noted that the 
veteran had "severe impairment in his ability to obtain or 
retain employment," notwithstanding a GAF score reported to 
be between 51 and 60, which indicates no more than moderate 
symptomatology.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The GAF scores are set forth in the DSM-IV, which 
has been adopted by the VA.  See 38 C.F.R. § 4.125 (1999).  

In addition to the psychiatric evaluations which reflected an 
overall moderate impairment due to PTSD, the veteran's 
February 1996 hearing testimony supported a finding that his 
symptomatology was not severe.  He indicated that while he 
had difficulty interacting with co-workers and supervisors in 
a work environment, and had held 7 jobs in the previous 6 
years, he did manage to continue to obtain employment in 
sales management and training, and was seeking employment at 
the time of the hearing.  According to his testimony, he had 
been fired from 3 jobs, laid off 2 jobs and the other 2 jobs 
disappeared.  He testified that he was able to maintain 
during service because of the internal supports, but now used 
all his energy in maintaining control in the outside world.  
He was involved in his second marriage and reported that he 
had only one friend, a veteran from Vietnam.  He reported a 
history of violent behavior stating that he had assaulted 
both his ex-wife and her boyfriend.  The veteran testified 
that he believed his condition to be worsening because he was 
angry at everything.  However, he acknowledged that his 
medication was helping, and he refused to seek individual or 
group therapy.  He stated that he was frightened because he 
did not know what was next, and did not like that feeling.

Notwithstanding the veteran's testimony that his condition 
was worsening due to PTSD, his private psychiatrist's report 
from February 1997 showed no change in his symptoms since the 
previous January 1995 psychiatric evaluation.  The 
psychiatrist reported the same diagnoses and GAF score as 
found in January 1995, and he essentially reiterated the 
previous report of history.  He noted that the veteran's 
attempts at employment had been fruitless, for the most part, 
as he had "found and lost several sales positions," but was 
continuing to make a good effort at employment, although his 
symptoms still overwhelmed him at times.  The veteran was 
exhibiting less aggression, although he still resisted 
individual or group therapy.  His GAF score was again 
reported to be from 51 to 60.  

The veteran's moderate symptomatology was confirmed by a VA 
psychiatric examination in November 1997.  The veteran 
reported that he had not slept well since he was in Vietnam, 
and continued to have nightmares every two or three months.  
He reported that he went sometimes five or six months 
unemployed.  His mental status evaluation revealed that he 
was fully oriented with an ability to organize thoughts and 
express himself.  His affect was moderate to severe tension 
and anxiety, both free floating and bound with considerable 
denial.  His mood revealed moderate depression, even with 
medication, but his memory and judgment were reasonably good.  
His insight was better, he was able to be aware of his build 
ups of explosion and to avoid some of them.  The diagnosis 
was reported as chronic PTSD with a GAF of 55.  

Thus, while the evidence of record clearly shows that the 
veteran's PTSD symptomatology has an impact on his social and 
occupational functioning, the Board finds that at no time 
since the original award of service connection in November 
1993, did the medical evidence demonstrate that the veteran's 
PTSD symptomatology was of such severity that a rating in 
excess of 50 percent was warranted.  Again, despite a VA 
psychiatrist's statement to that effect in 1995, the specific 
identification of the veteran's symptoms shows that his PTSD 
symptomatology was not severe prior to November 7, 1996, nor 
was there manifestation of severe symptomatology after 
November 7, 1996, as would be reflected by suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression affecting the ability to function 
independently, or such impaired impulse control as to result 
in an inability to establish and maintain effective 
relationships.  The evidence of record demonstrates that 
throughout the time period in question the veteran's symptoms 
have remained essentially static, as has his GAF score.  Also 
of significance is the evidence that, in spite of his PTSD 
symptomatology, the veteran was able to remain in the 
military service and function at an acceptable level for more 
than 22 years, as well as remain married to the same person 
for 24 years.  Thus, the Board finds that the reported 
manifestations of the veteran's PTSD all point to an 
impairment of no more than moderate degree as reflected by 
the currently assigned 50 percent rating. 

Accordingly, as the preponderance of the evidence is against 
a rating in excess of 50 percent for PTSD, at any time since 
November 2, 1993, the veteran's claim must be denied.  

B.  Traumatic amputation, middle and ring fingers, left hand

The veteran suffered an amputation injury to the middle and 
ring finger of his left hand during service.  A VA 
examination report of January 1994 noted no complaints 
regarding the fingers.  The examiner reported that the third 
and fourth left fingers were amputated at the distal 
interphalangeal joint (DIP), the stumps were well healed.  A 
VA examination report of November 1997 reflected the 
veteran's complaints of hypersensitivity to the tips of his 
fingers since the injury, and some limitation of motion.  
Physical examination revealed amputation of the left middle 
and ring finger at the DIP joint.  The skin over the fingers 
was a little pale and slick, but the wounds were well healed.  
The metacarpophalangeal joint went from zero degrees of 
extension to 90 degrees of flexion on both fingers.  The 
proximal interphalangeal joint went from zero degrees 
extension to 45 degrees of flexion on the middle finger and 
zero degrees extension to 40 degrees flexion on the right 
finger.  In making a fist, the index and little fingers could 
go to the palm, the middle fingers lacked 2 inches, or 5 
centimeters (cms) coming down to the median transverse fold 
of the palm.  There was no evidence of infection and the hand 
was otherwise normal.  An X-ray report confirmed the 
amputation and noted no change since previous X-rays of 1994.  
The examiner reported a diagnosis of traumatic amputation, 
DIP joint, middle and ring fingers of left hand.  He noted 
that the hypersensitivity of the fingers was not uncommon, 
and the scars were not causing any problem.  The veteran had 
difficulty with a full grip because the tips of his fingers 
could not go into his palm.  The examiner stated that the 
remaining functions of the veteran's left hand were quite 
good.  

The veteran's left hand disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5149, which 
refers to amputation of both the middle and ring fingers.  
According to this diagnostic code, amputations at distal 
joints or through distal phalanges, other than negligible 
losses, will be rated as prescribed for favorable ankylosis 
of the fingers.  Under Diagnostic Code 5223, favorable 
ankylosis of the middle and ring finger is indicative of a 10 
percent rating.  The rating code description notes that it 
applies to limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms) of the transverse fold of the palm.  
Limitation of less than 1 inch (2.5 cms) in either direction 
is not considered disabling.   

The veteran is currently assigned a 10 percent rating for his 
left hand disability under the appropriate rating code, which 
provides for a single rating of 10 percent.  He is assigned 
the maximum schedular rating for his amputated fingers, and 
there is no schedular provision for a higher rating under the 
applicable diagnostic codes. 
Accordingly, the Board concludes that preponderance of the 
evidence is against a rating in excess of 10 percent, at any 
time since November 2, 1993, for traumatic amputation at the 
DIP joint of the ring and middle fingers of the left hand.  

C.  Summary

In both of the foregoing instances, the Board considered, but 
found no medical evidence to show that either the PTSD 
symptoms, or the residuals of the amputated ring and middle 
fingers of the left hand, created an exceptional or unusual 
disability picture such that referral for an extraschedular 
rating under 38 C.F.R. § 3.321 would be warranted.  The 
evidence did not show marked interference with employment or 
frequent periods of hospitalization that would prohibit 
application of the regular schedular ratings.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (1999).  

The Board also notes that as the preponderance of the 
evidence is against the veteran's claims, it follows that the 
doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).    



ORDER

The appeal as to entitlement to a rating in excess of 50 
percent for fracture and compression of L4, lumbar spine, is 
dismissed.  

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) is denied. 

Entitlement to rating in excess of 10 percent for traumatic 
amputation, distal interphalangeal joint, middle and ring 
finger, left hand, is denied.



		
	RENÉE M. PELLETIER
			Member, Board of Veterans' Appeals


 

